Name: 73/123/EEC: Commission Decision of 7 May 1973 modifying the Decision of 16 October 1970 exempting the French Republic from the application to certain species of the Council Directive of 30 June 1969 concerning the marketing of seed of oil and fibre plants (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  means of agricultural production;  plant product;  Europe
 Date Published: 1973-06-02

 Avis juridique important|31973D012373/123/EEC: Commission Decision of 7 May 1973 modifying the Decision of 16 October 1970 exempting the French Republic from the application to certain species of the Council Directive of 30 June 1969 concerning the marketing of seed of oil and fibre plants (Only the French text is authentic) Official Journal L 145 , 02/06/1973 P. 0043 - 0043COMMISSION DECISION of 7 May 1973 modifying the Decision of 16 October 1970 exempting the French Republic from the application to certain species, of the Council Directive of 30 June 1969 concerning the marketing of seed of oil and fibre plants (Only the French text is authentic) (73/123/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 30 June 1969 (1) concerning the marketing of seed of oil and fibre plants, as last modified by the Directive of 6 December 1972 (2) and in particular, Article 22 thereof; Having regard to the request from the French Republic; Whereas, by its Decision of 16 October 1970 (3), the Commission has exempted the French Republic from the application to certain species of the Directive referred to above ; that the French government has informed the Commission that, henceforth, there will be multiplication of soya (Soia hispida L.) in its territory intended for the production of seed ; that the application of control of the production of certified seed of this species is then capable of being introduced; Whereas since the conditions governing the right for exemption are no longer fulfilled concerning the species Soia hispida L. and that, in consequence it is appropriate to modify the aforesaid Decision; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Management Committee for Agricultural, Horticultural and Forestry Seeds and Plants; HAS ADOPTED THIS DECISION: Article 1 The Commission Decision of 16 October 1970 is modified as follows: In Article 1 the subparagraph "f Soia hispida L. Soya" is deleted. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 7 May 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 169, 10.7.1969, p. 3. (2)OJ No L 287, 26.12.1972, p. 22. (3)OJ No L 237, 28.10.1970, p. 29.